United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1045
Issued: September 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 26, 2013 appellant, through her attorney, filed a timely appeal from the
February 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
January 16, 2011 causally related to her accepted employment-related injury.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 28, 1999 appellant, then a 43-year-old operations quality improvement
specialist, filed an occupational disease claim, alleging that on August 19, 1999 she first became
aware of her bilateral carpal tunnel syndrome and realized that her condition was caused by her
repetitive work duties.
By letter dated November 22, 1999, OWCP accepted appellant’s claim for bilateral carpal
tunnel syndrome.2 Appellant underwent left carpal tunnel release on March 6, 2000 and right
carpal tunnel release on January 15, 2001.
On March 28, 2011 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning January 16, 2011. Her statement related that she stopped work on January 16, 2011.
Following her accepted employment injury, appellant performed her regular work duties until
June 7, 2007.3 She had continued pain, tingling and numbness. Appellant was unable to
securely grasp items. After typing for a short while, her symptoms became prominent and
caused her to stop typing. Appellant became a postmaster from February 1999 to June 2007,
which did not require much typing and computer entry. This position was allegedly more
physical, which agitated her knees and lower back. Appellant contended that her recurrence was
caused by the accepted employment injury as her symptoms had been the same for the past
10 years. Her hands were never the same after her carpal tunnel releases as she did not regain
any feeling in them. Appellant had trouble with her fine motor skills which included, cutting
vegetables, threading a needle, holding a can of pop, pulling weeds and typing. Her symptoms
had worsened over the past three years such that she could no longer grasp items between her
thumb and first finger. Appellant related that she worked at Goodwill Industries as a lead
associate from October 8, 2008 to April 1, 2010 and as a lead associate from April 1 to
September 15, 2010. As a job coach she struggled with computer entry work, which was
accommodated by her supervisor. However, under new management appellant was required to
perform additional computer work. As a lead associate, she suffered from multiple muscle
spasms and extreme pain in her knees, feet and back which caused her inability to sleep through
the night. Appellant also had an above average breakage rate because she could not hold tightly
to merchandise. She worked at the Washington State Department of Social Services as a parent
care provider from May 1, 2004 to the present.
In a January 27, 2011 medical report, Dr. William T. Page, a Board-certified orthopedic
surgeon, noted appellant’s long history of bilateral carpal tunnel syndrome and medical treatment
and her family and social background. He also noted her current symptoms. Dr. Page listed
findings on physical examination and reviewed an August 25, 2008 nerve conduction velocity

2

In an April 23, 2002 decision, OWCP granted appellant a schedule award for two percent impairment to each
arm, totaling four percent impairment. On December 23, 2003 it granted her a schedule award for an additional five
percent impairment to each arm, less the two percent she previously received for each arm.
3

The employing establishment terminated appellant’s employment effective June 7, 2007 due to her failure to
follow proper financial procedures.

2

(NCV) and electrodiagnostic (EMG) study.4 He advised that appellant had signs and symptoms
consistent with recurrent bilateral carpal tunnel and cubital tunnel syndromes.
In a February 9, 2011 report, Dr. John F. Long, a Board-certified physiatrist, advised that
appellant underwent an abnormal NCV/EMG study. There was electrophysiologic evidence of
median entrapment neuropathy at the wrist consistent with carpal tunnel syndrome. There was
evidence of mild cubital tunnel syndrome on the left. There was also evidence of diabetic
neuropathy.
In a March 21, 2011 report, Dr. Jeffrey Jamison, an attending osteopath, stated that it was
more probable than not that appellant’s job, which involved keyboarding, was the cause of her
carpal tunnel problems. He stated that keyboarding overtime caused her problems and made it
most difficult for her to keyboard now. Dr. Jamison reviewed Dr. Page’s notes finding that
appellant had carpal tunnel syndrome and concluded that she was not a candidate for curative
treatment, including surgical intervention.
By letter dated April 1, 2011, OWCP requested that appellant submit factual and medical
evidence, including a rationalized medical opinion from an attending physician describing
medical findings before and after the recurrence and providing dates of examination and
treatment, a history of the recurrence and, a firm diagnosis together with an explanation as to
how her current condition was causally related to the accepted employment injury. It also
requested that the employing establishment comment on appellant’s statement.
On April 19, 2011 appellant stated that while working in quality control she constantly
performed data entry work. She noted her physical restrictions and medical treatment.
In a follow-up note dated April 7, 2011, Dr. Page provided a history of appellant’s
medical conditions, including recurrent bilateral carpal tunnel syndrome, treatment, family and
social background. He listed findings on physical examination and reiterated his diagnoses of
carpal tunnel and cubital tunnel syndromes.
By letter dated June 2, 2011, OWCP requested that Dr. Jamison clarify his March 21,
2011 opinion regarding the causal relationship between the accepted employment injury and
appellant’s current disability. Dr. Jamison was asked to provide objective findings to support his
finding that her bilateral carpal tunnel syndrome had worsened. He was also asked to discuss
what had changed in light of the fact that appellant was no longer exposed to the same work
factors at the employing establishment when she stopped work in January 2011. OWCP noted
her employment at the Department of Social Services and Goodwill Industries and asked
Dr. Jamison to determine whether her current disability was caused by the accepted injury
without any intervening causes.

4

The August 25, 2008 NCV/EMG study was abnormal. It demonstrated mild-to-moderate conduction delay at
the right wrist level which was consistent with carpal tunnel syndrome of the same degree. A differentiation could
not be made between the current compression of the nerve and residual damage in the nerve that had been
previously and successfully surgically decompressed.

3

In a June 28, 2011 report, Dr. Jamison reviewed Dr. Long’s February 9, 2011 NCV/EMG
study, which demonstrated significant to severe carpal tunnel objective findings, right worse than
left. He advised that this showed progression of disease. Also on June 28, 2011 Dr. Jamison
listed physical examination findings and advised that appellant had right carpal tunnel syndrome.
In a June 28, 2011 report, Dr. Long advised that appellant underwent an abnormal
NCV/EMG study. He reiterated his dignoses of median entrapment neuropathy at the wrist that
was consistent with carpal tunnel syndrome, mild cubital tunnel syndrome on the left and
diabetic neuropathy.
On January 10, 2012 appellant filed several claims for wage-loss compensation (Form
CA-7) from January 16, 2011 to January 6, 2012.
In a February 14, 2012 decision, OWCP denied appellant’s recurrence of disability claim.
The evidence of record was found insufficient to establish that her current condition was causally
related to her accepted employment-related injury.
By letter dated February 20, 2012, appellant, through her attorney, requested a telephone
hearing with an OWCP hearing representative.
In a March 6, 2012 narrative statement, appellant related that she was unable to perform
any administrative work that involved keyboarding, her greatest asset, as it irritated her carpal
tunnel syndrome. Her condition was originally moderate, but was now severe. Appellant could
not perform retail work that required her to stand for any length of time as her knees were bone
on bone and very painful. She was unable to sit for long periods of time due to lower back and
knee issues.
In a May 25, 2012 report, Dr. Jamison noted treating appellant since 1999. He provided a
history that after her release to full-duty work in a different position at the employing
establishment that did not require constant keyboarding and repetitive hand motions, she
complained about pain and numbness in her hands. Appellant left her position as postmaster in
2007 and did not return to work until October 2008. Dr. Jamison evaluated her in early 2008 and
January 2011 and noted that she continued to complain about numbness and pain, mostly in her
right hand. He stated that following his examination and the examinations performed by
Drs. Page and Long appellant had bilateral carpal tunnel syndrome. Dr. Jamison concluded that
she had moderate left and severe right carpal tunnel syndrome since undergoing carpal tunnel
releases in 1999 and 2000. Appellant had shown continual functional decline over that time
period based on her NCV studies. Dr. Jamison advised that it was more probable than not she
had significant carpal tunnel syndrome that was not treated to resolution with her original claim.
He opined that appellant’s current inability to work was a direct result of the employment injury.
Dr. Jamison concluded that, since her skills were related to data entry and keyboarding, she was
permanently and totally disabled to work in her field which was directly related to the
employment injury.
In a July 16, 2012 decision, an OWCP hearing representative affirmed the February 14,
2012 decision. The medical evidence submitted did not provide a thorough knowledge of
appellant’s work activities. It also failed to provide a rationalized opinion establishing that she

4

sustained a recurrence of disability commencing January 16, 2011 causally related to her
accepted employment injury.
On July 24, 2012 appellant’s attorney requested reconsideration.
In a February 28, 2013 decision, OWCP denied modification of the July 16, 2012
decision. The medical evidence did not discuss appellant’s recent work activities which may
have affected her employment-related condition.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.5 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.6
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such an
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and that such a relationship must be supported
with affirmative evidence, explained by medical rationale and be based on a complete and
accurate medical and factual background of the claimant.7 Medical conclusions unsupported by
medical rationale are of diminished probative value and are insufficient to establish causal
relation.8
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome while in the
performance of duty. Appellant returned to regular duty and was terminated by the employing
establishment effective June 7, 2007. She noted that she worked in the private sector and state
government from October 8, 2008 to September 15, 2010 and May 1, 2004 to the present,
respectively. Appellant filed a Form CA-2a, notice of recurrence of disability on March 28,
2011 and Form CA-7 claims for wage-loss compensation on January 10, 2012. The Board finds
that she has failed to submit sufficient medical evidence to establish that her claimed recurrence
of disability was caused or aggravated by her accepted employment-related injury.
5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
6

Federal (FECA) Procedure Manual, id. at Chapter 2.1500.3 (May 1997); Donald T. Pippin, 54 ECAB
631 (2003).
7

Conard Hightower, 54 ECAB 796 (2003).

8

Albert C. Brown, 52 ECAB 152 (2000).

5

In a March 21, 2011 report, Dr. Jamison opined that it was more probable than not that
keyboarding caused appellant’s carpal tunnel syndrome. He advised that keyboarding overtime
caused her current problems and made it difficult for her to continue to keyboard. Dr. Jamison
provided a firm diagnosis and identified appellant’s work duty, but his opinion on causal relation
is speculative. The Board has held that medical opinions which are speculative or equivocal are
of diminished probative value.9 Dr. Jamison did not provide adequate medical rationale
explaining the nature of the relationship between appellant’s current wrist condition and
disability and the accepted employment injury.10 OWCP asked him to clarify his March 21,
2011 opinion on causal relation. In reports dated June 28, 2011, Dr. Jamison stated that
Dr. Long’s February 9, 2011 NCV/EMG study demonstrated significant severe carpal tunnel
syndrome and showed a progression of the disease. His May 25, 2012 report noted his history of
treating appellant and her employment. Dr. Jamison diagnosed moderate left and severe right
carpal tunnel syndrome following her 1999 and 2000 carpal tunnel releases. He advised that
appellant’s continual functional decline since that time was based on NCV/EMG studies.
Dr. Jamison further advised that it was more probable than not that her left wrist condition was
not treated to resolution in her original claim. He opined that appellant’s permanent and total
disability from data entry and keyboarding employment was directly caused by the accepted
employment injury. While Dr. Jamison found that her current permanent total disability was
caused by the accepted employment injury, he did not explain how the bilateral carpal tunnel
syndrome in 1999 caused or contributed to her disability or condition in 2011. He did not
specifically address appellant’s work in the private sector and state government. This is
especially important since appellant was not required to perform much typing and computer
entry as a postmaster at the employing establishment from February 1999 until her employment
was terminated on June 7, 2007 but she performed data entry work as a job coach at Goodwill
Industries from October 8, 2008 to April 1, 2010 that initially resulted in an accommodation by
her supervisor and was later increased under new management. The Board has found that
unrationalized medical opinions on causal relationship have little probative value.11
Dr. Page, in reports dated January 27 and April 7, 2011, listed physical examination
findings and reviewed the August 25, 2008 NCV/EMG study. He found that appellant had
recurrent bilateral carpal tunnel and cubital tunnel syndromes, but he did not provide a narrative
opinion on causal relation. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relation.12
The Board finds that Dr. Page’s reports did not adequately explain the causal relationship of the
claimed period of disability to the accepted employment injury.

9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
10

Robert Broome, 55 ECAB 339 (2004).

11

Albert C. Brown, supra note 8.

12

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

6

Similarly, Dr. Long’s February 9 and June 2, 2011 NCV/EMG reports which found that
appellant had median entrapment neuropathy at the wrist consistent with carpal tunnel syndrome,
mild cubital tunnel syndrome on the left and diabetic neuropathy are insufficient to establish her
recurrence of total disability claim. This evidence does not provide an opinion addressing
whether the diagnosed conditions or her disability for work during the claimed period were
causally related to the accepted injury.13
Appellant failed to submit rationalized medical evidence establishing that her disability
commencing January 16, 2011 resulted from the residuals of her accepted bilateral wrist
condition.14 She has not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of
disability commencing January 16, 2011 causally related to her accepted employment injury.

13

Id.

14

Cecelia M. Corley, supra note 9.

15

Tammy L. Medley, 55 ECAB 182 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

